FEB- 24-2 020   13: 04           FEDERAL DEFENDERS OF NY        -·· ·======
                                                                       l ~Y
                                                                            -
                                                                            212 571 0392
                                                                              ~!::::::::~~
                                                                                                    P.0 03


                                                                     :1-: NT
                                                                                                1
                                                                   ' i _· 0 ~IC ALLY Fl L F )


        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
        ----------------------------------x
                                                                 ' 1 !Li;o:   ]J..J/'Hf -       1



        UNITED STATES OF AMERICA                           TRANSPORTATION ORDER

                         V   -                             19 Cr. 579 (VM)

        Claudia Juarez,

                                      Defendant.

        ----------------------------------x
                Upon the application of Claudia Juarez, by her

        attorney, Ian Marcus Amelkin, Esq., Federal Defenders of New York,

        pursuant to 18 U.S.C. § 4282, and upon a finding of indigence

        and in the interests of justice, it is hereby

                ORDERED that the United States Marshals Service furnish

        Claudia Juarez, with funds to cover the cost of travel

        between Tampa, Florida and New York, New York, for Ms. Juarez's court

        appearance, scheduled for February 28, 2020, it is hereby

                ORDERED that Ms. Juarez arrive in New York on February 28, 2020 no

        later than 9:30 a.m . , and leave no earlier than 7 PM; and it is hereby

        further

                ORDERED that the aforesaid expenses shall be paid by the

       United States Marshals Service.

       Dated :     New York , ~~ey York                    SO ORDERED:
                   February -b, 2 02 o




                                                           United States District Judge




                                                                                                      TOTAL P.003
